Blodgett, «L
This suit is brought for the alleged infringement of design patent No. 16,040, one of the patents considered in the previous case. Ante, 778. It is not. necessary that I should discuss at length the features of this patent, as they-have been fully considered in the preceding opinion. The infringement insisted upon in this case is illustrated and shown, it is claimed by the complainant, in what is known in the record as “Complainant’s Exhibit. Defendants’ case D.” Without considering any other defense which has been discussed in the briefs or the record; it is sufficient, I think, to say that the defendants’ case, in evidence, does not contain a front panel, the front of the case being a single piece extending, from end to end like the side of a box, with .a raised center, and around this center piece is a grooved and. beaded border. - What I have already said in regard to the limited, range or scope of this patent in the former case is sufficient, I think, to show-that this patent can only be maintained for-the specific deT vice described, in if, and certainly this defendants’ case has not a paneled-front'. .Webster, definesa panel “asa board having its edges in-. sertedi-in ‘the.-,groove ofia surrounding frame,- as the panel -of a,door.”. *785In the light of this definition, there is no panel whatever upon the front of this case; and hence I dismiss this bill upon the ground that defendants do not infringe.